                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                     AT WINCHESTER

  JOHN WILLIE STONE,                            )
                                                )        Case No. 4:19-cv-75
               Petitioner,                      )
                                                )        Judge Travis R. McDonough
  v.                                            )
                                                )        Magistrate Judge Susan K. Lee
  KEVIN GENOVESE,                               )
                                                )
               Respondent                       )


                                     JUDGMENT ORDER


        In accordance with the accompanying memorandum opinion, this pro se prisoner’s petition

 for a writ of habeas corpus filed pursuant to 28 U.S.C. § 2254 is DISMISSED pursuant to Rule

 41(b) of the Federal Rules of Civil Procedure. A certificate of appealability SHALL NOT issue.

 Because the Court has CERTIFIED in the memorandum opinion that any appeal from this order

 would not be taken in good faith, should Petitioner file a notice of appeal, he is DENIED leave to

 appeal in forma pauperis. See 28 U.S.C. § 1915(a)(3); Fed. R. App. P. 24.

        The Clerk is DIRECTED to close the file.

        SO ORDERED.

                                              /s/ Travis R. McDonough
                                              TRAVIS R. MCDONOUGH
                                              UNITED STATES DISTRICT JUDGE

 ENTERED AS A JUDGMENT
    s/ John Medearis
   CLERK OF COURT




Case 4:19-cv-00075-TRM-SKL Document 21 Filed 10/26/20 Page 1 of 1 PageID #: 862
